August 9, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            UNIVERSAL MRI AND DIAGNOSTICS INC., Appellant

NO. 14-15-00420-CV                           V.

   MEDICAL LIEN MANAGEMENT INC. D/B/A BRIDGEWELL, Appellee
                ________________________________

       We reverse the trial court’s judgment of liability for fraud and its awards of
damages for fraud. We affirm the trial court’s judgment of liability and awards of
damages and costs for breach of contract. We reverse the trial court’s judgment for
money had and received and the awards of attorneys’ fees, and we remand the case
to the trial court for further proceedings.

      We order appellant, Universal MRI and Diagnostics Inc., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.